Exhibit 10.3

 

SECOND AMENDMENT TO SHARE EXCHANGE AGREEMENT

 

SECOND AMENDMENT TO SHARE EXCHANGE AGREEMENT (this “Amendment”), dated  as of
March 31, 2004, by and among SCL VENTURES, LTD., a British Virgin Islands
company having an address at 515 East Olas Boulevard, Suite 1350, Fort
Lauderdale, FL 33301 (“SCL”), LASER RECORDING SYSTEMS, INC., a New Jersey
corporation having an address at 1395 New York Avenue, Huntington Station, NY
11746 (“Laser” or the “Company”), certain shareholders of SCL signatory hereto
(“SCL Signatory Shareholders”), and certain shareholders of Laser signatory
hereto (the “Laser Signatory Shareholders”).

 

WHEREAS, SCL, Laser, the SCL Signatory Shareholders and the Laser Signatory
Shareholders entered into that certain Share Exchange Agreement, dated as of May
20, 2003, and that certain Amendment to Share Exchange Agreement, dated
November 30, 2003 (together, the “Exchange Agreement”);

 

WHEREAS, as consideration for agreeing to certain restrictions on transfer of
their shares pursuant to Section 10.9 of the Exchange Agreement, the Laser
Signatory Shareholders were to be granted limited preemptive rights which were
unintentionally omitted from the Exchange Agreement; and

 

WHEREAS, SCL, Laser, the SCL Signatory Shareholders and the Laser Signatory
Shareholders wish to amend the Exchange Agreement to provide for the previously
agreed upon limited preemptive rights for the Laser Signatory Shareholders and
to amend certain other provisions of the Exchange Agreement as provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties, intending to be legally bound, agree
as follows:

 

1.                                       Limited Preemptive Rights.  The
Exchange Agreement shall be amended by adding the following Section 10.10:

 

“10.10.  The Laser Signatory Shareholders are hereby granted limited preemptive
rights as follows:

 

(a)                                  Preemptive Rights.  Each Laser Signatory
Shareholder shall have the right, on the terms set forth below, to purchase such
Laser Signatory Shareholder’s Pro Rata Share of New Securities which Laser may,
after the Closing, from time to time, propose to sell and issue for cash or
other consideration to officers, directors and others holding 5% or more of
post-exchange shares of Laser (“Insiders”) in the event such sale and issuance
is at a price per share that is below the average closing sales price of Laser
common stock for the thirty (30) days prior to such sale and issuance (the
“Preemptive Rights”).

 

(b)                                 Notice.  In the event Laser proposes to
undertake an issuance of New Securities, it shall give the Laser Signatory
Shareholders written notice of its intention, describing the type of New
Securities, the consideration and the general terms upon which Laser proposes to
issue the same.  Each such Laser Signatory Shareholder shall have 7 days from
the date of receipt of any such notice to agree to purchase its Pro Rata Share
as of such date of such New Securities for the cash or cash equivalent
consideration and upon

 

--------------------------------------------------------------------------------


 

the general terms specified in the notice by giving written notice to Laser and
stating therein the quantity of New Securities to be purchased.

 

(c)                                  Limitations.  Notwithstanding the
provisions of Section 10.10(a) above, the Preemptive Rights hereby granted to
the Laser Signatory Shareholders are subject to the following restrictions:

 

(i)                                     The Preemptive Rights shall not be
effective as long as the Laser Signatory Shareholders or their designees
comprise  a majority of Laser’s board of directors; and

 

(ii)                                  the Preemptive Rights of any Laser
Signatory Shareholder shall terminate upon expiration or termination as to such
Laser  Signatory Shareholder of the lock-up provisions contained in Section 10.9
of this Agreement.

 

For purposes of this Section 10.10, the term “New Securities” shall mean any
authorized but unissued equity securities of Laser and all rights, options or
warrants to purchase securities of Laser of any type whatsoever that are, or may
become, convertible into equity securities of Laser; provided, however, that the
term “New Securities” does not include:

 

(i)                                     equity securities issued pursuant to
stock dividends, stock splits or similar transactions;

 

(ii)                                  equity securities issued pursuant to the
acquisition of another corporation or entity (not owned or controlled by
Insiders) by Laser or any of its subsidiaries by merger, acquisition of equity
interest, purchase of all or substantially all of the assets, reorganization or
other transactions whereby Laser or any of its subsidiaries shall become the
owner of or have the right to vote more than fifty percent (50%) of the voting
power of such corporation or entity;

 

(iii)                               grants of compensatory options, warrants or
restricted securities, or equity securities issued pursuant to compensatory
grants of options, warrants or restricted securities to Insiders at a purchase
price greater than or equal to 80% of the average closing sales price of Laser
common stock for the thirty (30) days prior to such issuance;

 

(iv)                              equity securities issued to financial
institutions as consideration for or in connection with any commercial credit
arrangements, equipment financings or similar transactions obtained by Laser;

 

(v)                                 equity securities issuable upon exercise of
options or warrants issued by Laser or SCL and  outstanding as of the date
hereof; or

 

(vi)                              equity securities issued to SCL, to
shareholders of SCL, or to consultants and finders pursuant to or as
contemplated by this Agreement, or to the Fund as contemplated by Section 4.4 of
this Agreement, but only to the extent that such issuances, when aggregated with
prior issuances pursuant to or as

 

--------------------------------------------------------------------------------


 

contemplated by this Agreement, do not exceed 80,833,333 shares of Laser Common.

 

For purposes of this Section 10.10, the term “Pro Rata Share” as of any date
shall mean, with respect to the outstanding equity securities of Laser, the
ratio of (i) the percentage interest of Laser common stock owned by a Laser
Signatory Shareholder on such date (including any warrants or options then held
by such holder) to (ii) the total percentage ownership of Laser Common Stock
then outstanding held by all holders of Laser common stock on such date
(assuming exercise of any warrants and options then outstanding).”

 

2.                                       Standstill.   Section 10.4 of the
Exchange Agreement shall be amended adding the following sentence:

 

“Nothing contained in this Section 10.4 shall prohibit SCL from offering or
issuing additional shares of its equity securities prior to the Closing.”

 

3.                                       Restriction on Sale of Laser Stock. 
Section 10.9.1 of the Exchange Agreement shall be amended by changing the lock
up period set forth in such Section 10.9.1 from two (2) years to one (1) year
from the date of the Closing.

 

4.                                       Amended Closing Date.  Section 5.1 of
the Exchange Agreement relating to the definition of the term “Closing Date” is
hereby amended to read in its entirety as follows:

 

“5.1   The Closing of the Exchange shall take place upon five days’ written
notice from SCL to Laser, but no later than July 31, 2004 (the “Closing Date”).”

 

5.                                       Exchange Ratio.  Section 3.1 of the
Exchange Agreement shall be amended by adding the following sentence:

 

“To the extent that the number of SCL Exchange Shares outstanding as of the
Closing Date is less than 76 million shares and therefore results in SCL
Shareholders holding less than 95% of the Laser Common outstanding immediately
following the Closing, the difference between the number of shares of Laser
Common issued at Closing and 76 million shall be reserved for future issuance
within the following 180 days to SCL Shareholders, finders or consultants to
SCL, or to others, including the Fund in accordance with Section 4.4, in such
amounts and for such consideration as determined by the SCL Signatory
Shareholders.”

 

6.                                       Payment of Fees and Expenses. 
Section 5.2.2 of the Exchange Agreement shall be amended by deleting the second
sentence of such Section 5.2.2 and replacing it with the following:

 

“SCL agrees to pay all fees, costs and expenses incurred in connection with the
Exchange, including the preparation, assembly and mailing of the proxy statement
and the special meeting of shareholders relating to the Exchange.”

 

7.                                       Board of Directors.  Section 8.5.1 of
the Exchange Agreement shall be amended by changing the number of directors in
the first sentence of such Section 8.5.1 from five (5) to three (3) directors.

 

8.                                       Directors and Officers Insurance.  The
Exchange Agreement shall be amended by adding the following Section 10.11:

 

--------------------------------------------------------------------------------


 

“10.11.  Directors and Officers Insurance.  “The parties hereby agree to use
reasonable efforts to obtain a policy of directors and officers liability
insurance in an amount and on terms reasonably satisfactory to each of the
parties.”

 

9.                                       Exchange Agreement.  All other terms
and conditions of the Exchange Agreement shall remain in full force and effect,
as amended hereby.

 

10.                                 Consents.  SCL and the SCL Signatory
Shareholders represent and warrant that the execution, delivery and performance
by SCL of this Amendment has been duly authorized by action of the Board of
Directors of SCL.  Laser and the Laser Signatory Shareholders represent and
warrant that the execution, delivery and performance by Laser of this Amendment
has been duly authorized by action of the Board of Directors of Laser.

 

11.                                 Capitalized Terms.  All capitalized terms
used but not defined herein shall have the same meanings as ascribed thereto in
the Exchange Agreement.

 

12.                                 Counterparts.  This Amendment may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Amendment as of the date
first above written, by signing on the appropriate signature page hereto.

 

 

SCL VENTURES, LTD.

 

 

 

 

 

 

 

 

By:

/s/ Mitchell Sepaniak

 

 

  Mitchell Sepaniak

 

 

  President

 

 

 

 

 

 

 

 

SCL SIGNATORY SHAREHOLDERS:

 

 

 

 

 

 

 

 

/s/ Mitchell Sepaniak

 

 

/s/ Jack Chen

 

 Mitchell Sepaniak

 

 Jack Chen

 

 

 

 

 

 

/s/ Norman Rothstein

 

 

 

 Norman Rothstein

 

 

 

 

 

 

 

 

LASER RECORDING SYSTEMS, INC.

 

 

 

 

 

By:

/s/ Carl Lanzisera

 

 

  Carl Lanzisera

 

 

  Chief Executive Officer

 

 

 

 

 

 

 

 

LASER SIGNATORY SHAREHOLDERS:

 

 

 

 

 

 

 

/s/ Carl Lanzisera

 

 

/s/ Carrie Niemiera

 

 Carl Lanzisera

 

 Carrie Niemiera

 

 

 

/s/ Harvey Kash

 

 

 

 Harvey Kash

 

 

 

--------------------------------------------------------------------------------